DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 16 June 2021.  Claims 1, 2, 8, 9, 15 and 16 have been amended.  Claims 1-20 are currently pending and have been examined.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 1-7 are a method clams 8-14 are a medium and claims 15-20 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2: Prong 1:   Independent claims 1, 8 and 15 recite the limitation of modifying the respective threshold based on user history data that is accessible to the client to produce a respective modified threshold and identifying a particular object based on respective threshold for displying the respective media content for the particular object.   The modifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior or relationship or interaction for the recitation of generic computer components.  That 

Step 2A- Prong 2: The claims recite additional  elements of  receiving information (i.e., a plurality of objects associated with digital assets including media content and threshold that identify the likelihood the media content will be selected)  from server and the client devices.  The receiving step is recited at a high-level of generality (i.e., as a general means of gathering data for use in modifying and identifying steps) and amount to mere data gathering, which is in the form of insignificant extra solution acidity.   The client devices for performing  receiving , modifying, identifying and displying steps  is also recited  at a high-level of generality, i.e., as a generic processor performing a generic  computer functions of processing data ( the amount uses of displying content as a result of modified and identified threshold based likelihood of user 
Step 2B:   As discussed with respect to Step 2A Prong Two, the additional element in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Reevaluating here in step 2B, this is also determined to be well-understood, routine, conventional activity in the field.  The Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d) (II) indicates that mere receipt or communication of data over a network is well-understood routine, and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there no inventive concept in the claim, and thus the claim is not patent eligible
The claim is ineligible.

Dependent claims 2, 9, and 16, these claims recite limitation that further derived the clams same abstract idea noted in claim 1.   In addition, they recite the additional elements of a server-derived digital asset vector, a server derived predicted tap-through rat and bid amount. 

Dependent claims 3, 10 and 17 these claims recite limitation that further derived the clams same abstract idea noted in claim 1.  These claims further recites generating respective similarity for the object base, generating a respective client-derived predicted tab-through rate for the objected, generating the respective estimated cost per impressions for the object based on the bid amount and wherein the respective threshold represent the server-derived predicted tab-through rate and the respective modified threshold represents  the receptive estimated cost per  impression.  The generating limitation, as drafted is a process that, under its broadest reasonable interpretation, covers organizing human activity of using advertising or exchange or currency, for the recitation of generic computer components.   This limitation is a certain method of organizing human activity. 
The claim recites additional elements of the server derived digital asset vector is recited at a high-level of generality, i.e., as a generic server for performing generic computer function of processing data (estimating cost of impression based on represented threshold).  The generic server limitation is no more than mere instructions to apply the exception using generic computer components.    Accordingly, this additional element does not integrate the abstract idea into a .    

Dependent claims 4, 11 and 18 these claims recite limitation that further derived the clams same abstract idea noted in claim 1.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above. 
Dependent claims 5, 12 and 19 these claims recite limitation that further derived the clams same abstract idea noted in claim 1.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

Dependent claims 6, 13 and 20 these claims recite limitation that further derived the clams same abstract idea noted in claim 1.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  
Dependent claims 7 and 14 these claims recite limitation that further derived the clams same abstract idea noted in claim 1.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

The following references are the closet to the applicants’ claimed limitation. 

Turakhia (US Pub., 2010/0169176 A1) discloses a method and system for disply advertisement on a client computing devices (abstract) in paragraph [0012], discloses the client computing system my comprises a behavior track 110 which is in communication with independent  third party client application installed the client computing system.  The behavioral taker 110 is responsible for collecting user behavior information on continues basses and storing the user behavioral information on the client bases.  The behavioral tracker 110 determines various keyword ad user attributed through the monitoring user behavior [user history data accessible to the client devices] and send behavior information periodically to the commercial content server and receive advertisement form the commercial content server.  All user behavior information stored on the content computing system or sent to the commercial content server 105 is encrypted [while improving privacy]).      

Valdez (US Pub., No., 2010/0293566 A1) discloses a method includes receiving a transport stream, the transport stream includes a content identifier associated with an instance of media content. Valdez in figure 1, 110-115 and paragraphs [0008]-[0012], discloses customer premises 101, content processing device 110 is generally a specialized  device, e.g., a set top box STB or similar devices [ at a client devices]:  In paragraph [0008], a content provider [server device] provide media content to a consumer premises 101 [at client devices],  receives the data signal includes a multitude of data and instruction , including timing information, commercial insertion information, and content identifier  associated with one or more instance of media content [receiving plurality objects associated with respective digital asset] and paragraph [0030], discloses a viewing requirement  a respective likelihood that  the respective media content will  be selected]  paragraph [0011], discloses content processing devices 110 is generally a specialized devise e.g., set top box (STB) or similar devise for requiting a receiving media content from a media content provider 1480 via network 125   and paragraph [0017] discloses media player 115 recited media content form content processing devices 110 and plays such media content [displaying the respective media content for particular object].

Murphy, JR (US Pub., No., 2015/0227883 A1) discloses system and methods may create and deliver digital asset associated with product.  In paragraph [0093], discloses the digital asset and associated digital content may be delivered along with tracking notifications sent in response to the recipient entering the tracking number or scanning product identification.

However, none to the above reference teach:  by the client devices: for each for each object of the plurality of objects: modifying the respective threshold based on user history data that is accessible to the client device to produce a respective modified; and identifying the particular object of the plurality objects based on the respective modified threshold of the plurality objects.  


 



Response to Arguments
Applicant's arguments of 35 U.S.C 101 rejections with respect to claim 1-20 filed 16 June 2021 have been fully considered but they are not persuasive.  The 35 U.S.C 101 rejection with respect to claim 1-20 is updated based on the 2019 given guidelines.  Further, the claim as a whole merely describes how to generally “apply” the concept of receiving and modifying threshold on user history for displying content in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform a modifying and identifying process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Due to the amendment to the claims, the 35 U.S.C 103(a) rejections with respect to claims 1-20 have been withdrawn.  

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SABA DAGNEW/Primary Examiner, Art Unit 3682